                       Case 20-42492        Doc 415       Filed 09/04/21 Entered 09/04/21 12:08:04                    Desc Main
                                                          Document      Page 1 of 11


                        Marcus A. Helt (Texas Bar #24052187)
                        Jack Haake (Admitted Pro Hac Vice)
                        MCDERMOTT WILL & EMERY LLP
                        2501 North Harwood Street, Suite 1900
                        Dallas, Texas 75201
                        Tel: 214.210.2821
                        Fax: 972.528.5765
                        mhelt@mwe.com
                        jhaake@mwe.com

                        COUNSEL FOR THE DEBTORS
                        AND DEBTORS-IN-POSSESSION


                                          IN THE UNITED STATES BANKRUPTCY COURT
                                             FOR THE EASTERN DISTRICT OF TEXAS
                                                     SHERMAN DIVISION

                        In re:                      §                            Chapter 11
                                                    §
                        SPHERATURE INVESTMENTS LLC, §                            Case No.: 20-42492
                        et. al.                     §
                                                    §
                                 Debtors.1          §                            Jointly Administered

                         APPLICATION FOR ORDER AUTHORIZING DEBTORS TO EMPLOY AND
                       RETAIN MAZARS USA LLP TO PROVIDE TAX ADVISORY AND ACCOUNTING
                                   SERVICES NUNC PRO TUNC TO JULY 26, 2021


                                            14-DAY NEGATIVE NOTICE – LBR 2014(a)
                            Your rights may be affected by the relief sought in this pleading. You should
                            read this pleading carefully and discuss it with your attorney, if you have one
                            in this bankruptcy case. If you oppose the relief sought by this pleading, you
                            must file a written objection, explaining the factual and/or legal basis for
                            opposing the relief.

                            No hearing will be conducted on this Application unless a written objection is
                            filed with the Clerk of the United States Bankruptcy Court and served upon
                            the party filing this pleading WITHIN FOURTEEN (14) DAYS FROM THE
                            DATE OF SERVICE shown in the certificate of service unless the Court
                            shortens or extends the time for filing such objection. If no objection is timely
                   1
                     The “Debtors” in the above-captioned jointly administered chapter 11 bankruptcy cases (“Cases”) are: Spherature
                   Investments LLC (“Spherature”) EIN#5471; Rovia, LLC (“Rovia”) EIN#7705; WorldVentures Marketing Holdings,
                   LLC (“WV Marketing Holdings”) EIN#3846; WorldVentures Marketplace, LLC (“WV Marketplace”) EIN#6264;
                   WorldVentures Marketing, LLC (“WV Marketing”) EIN#3255; WorldVentures Services, LLC (“WV Services”)
                   EIN#2220. The Debtors’ corporate headquarters and service address in this district is 5100 Tennyson Parkway, Plano,
                   TX 75024.
                   APPLICATION FOR ORDER AUTHORIZING DEBTORS TO EMPLOY AND RETAIN MAZARS USA
                   LLP TO PROVIDE TAX ADVISORY AND ACCOUNTING SERVICES NUNC PRO TUNC TO JULY 26,
                   2021 - PAGE 1
DM_US 182139507-1.T19413.0010
                    Case 20-42492        Doc 415     Filed 09/04/21 Entered 09/04/21 12:08:04            Desc Main
                                                     Document      Page 2 of 11



                            served and filed, this pleading shall be deemed to be unopposed, and the Court
                            may enter an order granting the relief sought. If an objection is filed and
                            served in a timely manner, the Court will thereafter set a hearing with
                            appropriate notice. If you fail to appear at the hearing, your objection may be
                            stricken. The Court reserves the right to set a hearing on any matter.

                            Spherature Investments LLC (“Spherature”), together with its affiliates identified herein,

                   as debtors and debtors-in-possession (collectively, the “Debtors”), hereby file this Application for

                   Order Authorizing Debtors to Employ and Retain Mazars USA LLP to Provide Tax Advisory and

                   Accounting Services Nunc Pro Tunc to July 26, 2021 (the “Application”) for the entry of an order,

                   substantially in the form attached hereto as Exhibit A (the “Proposed Retention Order”). In

                   support of this Application, the Debtors have attached the Declaration of Ryan Vaughn in Support

                   of Debtors’ Application for Order Authorizing Debtors to Employ and Retain Mazars USA to

                   Provide Tax Advisory and Accounting Services Nunc Pro Tunc to July 26, 2021 (the “Vaughan

                   Declaration”) as Exhibit B and the Declaration of Erik Toth in Support of Debtors’ Application

                   for Order Authorizing Debtors to Employ and Retain Mazars USA LLP to Provide Tax Advisory

                   and Accounting Services Nunc Pro Tunc to July 26, 2021 (the “Toth Declaration”) as Exhibit D

                   In further support of this Application, the Debtors respectfully state as follows:

                                                               I.
                                                    JURISDICTION AND VENUE

                            1.     This Court has jurisdiction over the Application pursuant to pursuant to 28 U.S.C.

                   § 1334. This matter is a core proceeding within the meaning of 28 U.S.C. § 157(b).

                            2.     Venue is proper pursuant to 28 U.S.C. §§ 1408 and 1409.

                            3.     The legal bases for the relief requested herein are sections 327(a) and 330 of 11

                   U.S.C. §§ 101, et seq. (the “Bankruptcy Code”), Rules 2014(a) and 2016 of the Federal Rules of

                   Bankruptcy Procedure (the “Bankruptcy Rules”), and Rules 2014-1 and 2016-1 of the Local

                   Bankruptcy Rules for the Eastern District of Texas (the “Local Rules”).
                   APPLICATION FOR ORDER AUTHORIZING DEBTORS TO EMPLOY AND RETAIN MAZARS USA
                   LLP TO PROVIDE TAX ADVISORY AND ACCOUNTING SERVICES NUNC PRO TUNC TO JULY 26,
                   2021 - PAGE 2
DM_US 182139507-1.T19413.0010
                    Case 20-42492          Doc 415       Filed 09/04/21 Entered 09/04/21 12:08:04                    Desc Main
                                                         Document      Page 3 of 11



                                                                     II.
                                                                 BACKGROUND

                            4.      On December 21, 2020 (the “Petition Date”), the Debtors filed their respective

                   voluntary petitions for relief under chapter 11 of the Bankruptcy Code, thereby initiating the

                   above-captioned cases (the “Cases”).

                            5.      Contemporaneously with the filing of their first-day motions, the Debtors filed

                   declaration testimony by the Debtors’ proposed Chief Restructuring Offer, Erik Toth (the “First

                   Day Declaration”),2 which contains additional background information on the Debtors and their

                   operations. The contents of the First Day Declaration are incorporated by reference, as if set forth

                   herein verbatim, pursuant to Federal Rule of Civil Procedure 10(c).

                            6.      Pursuant to the terms of an engagement agreement (the “Engagement Letter”),

                   attached hereto as Exhibit C, the Debtors have engaged Mazars USA LLP (“Mazars”) to provide

                   tax advisory services to the Debtors. The Debtors are required to file their K-1 filings on or before

                   September 15, 2021. Mazars has agreed to provide tax advisory and accounting services in

                   preparing Federal Income Tax Return Form 1065 and required filings based on the 2019 tax return

                   as well as state income tax returns.

                            7.      The Debtors remain in possession of their property and are managing their

                   businesses as debtors-in-possession pursuant to sections 1107(a) and 1108 of the Bankruptcy

                   Code.




                   2
                     The Vaughan Declaration is filed at Docket No. 20 in the lead case of Spherature Investments LLC, pending before
                   the Bankruptcy Court.
                   APPLICATION FOR ORDER AUTHORIZING DEBTORS TO EMPLOY AND RETAIN MAZARS USA
                   LLP TO PROVIDE TAX ADVISORY AND ACCOUNTING SERVICES NUNC PRO TUNC TO JULY 26,
                   2021 - PAGE 3
DM_US 182139507-1.T19413.0010
                    Case 20-42492       Doc 415     Filed 09/04/21 Entered 09/04/21 12:08:04           Desc Main
                                                    Document      Page 4 of 11



                                                               III.
                                                       RELIEF REQUESTED

                            8.    The Debtors respectfully request entry of the Proposed Retention Order,

                   substantially in the form attached hereto as Exhibit A, (a) approving the employment and retention

                   of Mazars as of July 26, 2021 pursuant to sections 327(a) and 330 of the Bankruptcy Code and in

                   accordance with the terms and conditions reflected in the Engagement Letter; (b) approving the

                   terms of Mazars’ employment, including the fee and expense structure; (c) and granting the

                   Debtors such other and further relief as the Court deems just and proper.

                                                      IV.
                                    MAZARS AND RYAN VAUGHAN'S QUALIFICATIONS

                            9.    To ensure appropriate compliance with their duties and obligations as debtor-in-

                   possession, the Debtors seek to employ Mazars to provide tax advisory services to comply with

                   their responsibilities as debtors-in-possession and to ensure compliance of the bankruptcy estates

                   (the “Estates”) with taxing obligations. Due to Mazars’ experience providing tax advisory

                   services, the Debtors have determined that Mazars is best-suited to provide these services. Mazars

                   intends to provide Ryan Vaughan, who is a Certified Public Accountant (“CPA”), to provide tax

                   advisory and accounting services to the Debtors.

                            10.   The Debtors believe that Mazars has considerable experience in matters of this

                   character and is a firm well-qualified to handle the role of providing tax advisory and accounting

                   services to the Debtors. In addition, Mazars is acquainted with the operations of the Debtors and

                   is more than capable of assuming its role expeditiously and efficiently.

                                                             V.
                                                  SERVICES TO BE PROVIDED

                            11.   The Debtors are required to file certain tax documents with taxing authorities,

                   including K-1 filings, on or before September 15, 2021. The Debtors believe that it is necessary
                   APPLICATION FOR ORDER AUTHORIZING DEBTORS TO EMPLOY AND RETAIN MAZARS USA
                   LLP TO PROVIDE TAX ADVISORY AND ACCOUNTING SERVICES NUNC PRO TUNC TO JULY 26,
                   2021 - PAGE 4
DM_US 182139507-1.T19413.0010
                    Case 20-42492          Doc 415       Filed 09/04/21 Entered 09/04/21 12:08:04                  Desc Main
                                                         Document      Page 5 of 11



                   and appropriate to employ Mazars to provide tax advisory and accounting services to the Debtors

                   to ensure that they fulfill their responsibilities as debtors-in-possession.

                            12.     The Debtors selected Mazars to provide tax advisory and accounting services

                   because of Ryan Vaughn’s qualifications and experience, that are further described in the Vaughan

                   Declaration attached hereto Exhibit B.

                            13.     As further set forth in the Engagement Letter, the Debtors seek to retain Mazar to

                   provide restructuring, financing, and transaction advisory services to the Debtors, including,

                   without limitation:3

                            (a)     Preparation of Federal and all applicable state corporate income tax returns with
                                    supporting schedules, including (i) Federal Income Tax Return Form 1065 and
                                    required filings based on the 2019 tax return, and (ii) State income tax returns based
                                    on the 2019 filings; and

                            (b)     Preparation and review of quarterly estimated payment vouchers.

                            14.     The Debtors do not believe that the services to be rendered by Mazars will be

                   duplicative of the services performed by any other professional. Mazars will work together with

                   any other professionals retained by the Debtors to minimize and avoid duplication of services. The

                   Debtors firmly believe that Mazars will provide these necessary services in a cost-effective,

                   efficient, and timely manner.

                                                               VI.
                                                   PROFESSIONAL COMPENSATION

                            15.     As set forth more fully in the Engagement Letter, and subject to the terms thereof

                   and the Court’s approval, the Debtors and Mazars have agreed that Mazars shall be compensated

                   for services rendered to the Debtors based on the following standard hourly rates:


                   3
                     To the extent there is any inconsistency between the above summary of the services set forth in the Engagement
                   Letter and the terms of the Engagement Letter, the terms of the Engagement Letter shall control. In addition,
                   capitalized terms not otherwise defined herein shall have the meanings set forth in the Engagement Letter.
                   APPLICATION FOR ORDER AUTHORIZING DEBTORS TO EMPLOY AND RETAIN MAZARS USA
                   LLP TO PROVIDE TAX ADVISORY AND ACCOUNTING SERVICES NUNC PRO TUNC TO JULY 26,
                   2021 - PAGE 5
DM_US 182139507-1.T19413.0010
                    Case 20-42492         Doc 415       Filed 09/04/21 Entered 09/04/21 12:08:04           Desc Main
                                                        Document      Page 6 of 11



                                                  Professional                 Rate
                                                  Ryan Vaughan                 $515
                                                  Kelly Berchtold              $485
                                                  Joice Samuel                 $300
                                                  Daniel McGuckin              $235
                                                  Patryk Sipior                $180
                                                  Lixia Ma                     $150
                                                  Carly McTonic                $150
                                                  Jason Burke                  $75


                            16.    Additionally, from time-to-time Mazars may rely on other professionals. A range

                   of their rates is set forth below.

                                            Billing Category             Range
                                            Partners                     $500 – $550
                                            Senior Manager               $450 – $500
                                            Manager                      $200 – $350
                                            Senior Associate             $150 – $200
                                            Associates/Intern            $75 – $150


                            17.    Mazars estimates that the fees for its tax compliance services will be $125,000 for

                   the Federal tax returns, plus $1,250 for each state tax filing. Additionally, time incurred related to

                   bankruptcy filings will be billed based on Mazars standard hourly rates.

                            18.    Mazars has $18,610 in outstanding fees and expenses owed for services provided

                   prior to the Petition Date. Mazars agrees to waive these outstanding fees and expenses and any

                   other fees and expenses that were unbilled as of the Petition Date. During the 90-day period before

                   the Petition Date, Mazar did not receive any fees and expenses for professional services performed

                   under the Engagement Letter. Mazars has requested and received a retainer in the aggregate

                   amount of $50,000.00. Mazars has agreed that it will only apply the retainer against amounts

                   accruing for series rendered after July 26, 2021, and upon application and authorization of this

                   Court.


                   APPLICATION FOR ORDER AUTHORIZING DEBTORS TO EMPLOY AND RETAIN MAZARS USA
                   LLP TO PROVIDE TAX ADVISORY AND ACCOUNTING SERVICES NUNC PRO TUNC TO JULY 26,
                   2021 - PAGE 6
DM_US 182139507-1.T19413.0010
                    Case 20-42492        Doc 415     Filed 09/04/21 Entered 09/04/21 12:08:04             Desc Main
                                                     Document      Page 7 of 11



                                                              VII.
                                                       DISINTERESTEDNESS

                            19.   The Debtors have attached the Vaughan Declaration, which discloses, among other

                   things, any relationship that Mazar has with the Debtors, their significant creditors, or other

                   significant parties in interest known to Mazars. Other than the specific disclosures set forth in the

                   Vaughan Declaration, Mazars has informed the Debtors that as of the date hereof (a) it has no

                   connections with the Debtors, their affiliates, their creditors or other parties in interest in these

                   Cases, including the respective attorneys and accountants and the United States Trustee for Region

                   6 or his attorneys, or any person employed at that office, or any judge in the United States

                   Bankruptcy Court for the Eastern District of Texas; (b) it does not have or represent any entity

                   having an interest adverse to the interests of the Debtors’ Estates or of any class of creditors or

                   equity security holders; and that, in light of the waiver of outstanding pre-petition invoices (c)

                   neither Mazars nor any employee of Mazars (i) is a creditor, equity security holder or an insider of

                   the Debtors or (ii) is or was, within two years before the Petition Date, a director, officer, or

                   employee of the Debtors.

                            20.   Mazars has informed the Debtors that it will conduct an ongoing review of its files

                   to ensure that no conflicts or other disqualifying circumstances exist or arise. If any new material

                   facts or relationships are discovered or arise, Mazars will supplement its disclosure to this Court.

                            21.   Mazars has agreed not to share with any other person or firm the compensation to

                   be paid for professional services rendered in connection with these Cases.

                                                                VIII.
                                                         BASIS FOR RELIEF

                            22.   Under section 327(a) of the Bankruptcy Code, a debtor-in-possession is authorized

                   to employ professional persons “that do not hold or represent an interest adverse to the estate, and

                   APPLICATION FOR ORDER AUTHORIZING DEBTORS TO EMPLOY AND RETAIN MAZARS USA
                   LLP TO PROVIDE TAX ADVISORY AND ACCOUNTING SERVICES NUNC PRO TUNC TO JULY 26,
                   2021 - PAGE 7
DM_US 182139507-1.T19413.0010
                       Case 20-42492         Doc 415        Filed 09/04/21 Entered 09/04/21 12:08:04                        Desc Main
                                                            Document      Page 8 of 11



                   that are disinterested persons,4 to represent or assist the [debtors-in-possession] in carrying out

                   [their] duties under this title.” 11 U.S.C. § 327(a). Section 1107(b) of the Bankruptcy Code

                   modifies sections 101(14) and 327(a) of the Bankruptcy Code in cases under chapter 11 of the

                   Bankruptcy Code, providing that “a person is not disqualified for employment under section 327 of

                   the Bankruptcy Code by a debtor-in-possession solely because of such person’s employment by or

                   representation of the debtor before the commencement of the case.” 11 U.S.C. § 1107(b).

                            23.      As required by Bankruptcy Rule 2014(a)5 and Local Rule 2014-1, this Application

                   and the Vaughn Declaration set forth: (a) the appropriate noticing language as required by order

                   of this Court; (b) the petition date; (c) the chapter under which the petitions were filed; (d) the

                   mailing address, state bar number and contact information of counsel; (e) that there are no other

                   professionals currently employed by the same applicant that overlap in proposed services: (f) a

                   description of the prepetition retainer; (g) the specific facts showing the necessity for Mazars’

                   employment; (h) the reasons for the Debtors’ selection of Mazars to provide tax advisory and


                   4
                    Section 101(14) of the Bankruptcy Code defines the phrase “disinterested person” as: a person that –
                       (A)     is not a creditor, an equity security holder, or an insider;
                       (B)     is not and was not, within 2 years before the date of the filing of the petition, a director, officer, or
                               employee of the debtor; and
                       (C)     does not have an interest materially adverse to the interest of the estate or of any class of creditors or
                               equity security holders, by reason of any direct or indirect relationship to, connection with, or interest in,
                               the debtor, or for any other reason.
                   11 U.S.C. § 101 (14).
                   5
                     Bankruptcy Rule 2014(a) provides that an application seeking the employment of professional persons pursuant to
                   section 327 of the Bankruptcy Code:

                                     shall state the specific facts showing the necessity for the employment, the name
                                     of the person to be employed, the reasons for the selection, the professional
                                     services to be rendered, any proposed arrangement for compensation, and, to the
                                     best of the applicant’s knowledge, all of the person’s connections with the debtor,
                                     creditors, any other party in interest, their respective attorneys and accountants,
                                     the United States trustee, or any person employed by the office of the United
                                     States trustee. The application shall be accompanied by a verified statement of the
                                     person to be employed setting forth the person’s connections with the debtor,
                                     creditors, any other party in interest, their respective attorneys and accountants,
                                     the United States trustee, or any person employed in the office of the United States
                                     trustee.
                   APPLICATION FOR ORDER AUTHORIZING DEBTORS TO EMPLOY AND RETAIN MAZARS USA
                   LLP TO PROVIDE TAX ADVISORY AND ACCOUNTING SERVICES NUNC PRO TUNC TO JULY 26,
                   2021 - PAGE 8
DM_US 182139507-1.T19413.0010
                    Case 20-42492        Doc 415     Filed 09/04/21 Entered 09/04/21 12:08:04             Desc Main
                                                     Document      Page 9 of 11



                   accounting services in connection with these Cases; (i) the professional services to be provided by

                   Mazars; (j) the arrangement between the Debtors and Mazars with respect to Mazars’

                   compensation (as well as the reasonableness thereof); and (k) to the best of the Debtors’

                   knowledge, the extent of Mazars’ connections, if any, to certain parties in interest in this matter.

                                                    IX.
                            EMPLOYMENT EFFECTIVE JULY 26, 2021, IS APPROPRIATE


                            24.   In accordance with the Debtors’ request, Mazars has agreed to provide tax advisory

                   and accounting services effective July 26, 2021, with assurances that the Debtors would seek

                   approval of Mazars’ employment and retention, effective as of July 26, 2021, so that Mazars can

                   be compensated for services rendered prior to the approval of this Application. The Debtors believe

                   that no party in interest will be prejudiced by the granting of relief effective July 26, 2021, as

                   proposed in this Application, because Mazars has provided and continues to provide valuable

                   services to the Debtors’ Estates in the interim period. Particularly in light of the short window of

                   time within which the Debtors must prepare their tax statements to comply with the September 15

                   deadline. As such, approval of Mazars’ employment to provide accounting and tax services to the

                   Debtors’ Estates as of July 26, 2021, is proper. Accordingly, the Debtors respectfully request entry

                   of the Proposed Order authorizing them to retain and employ Mazars, effective as of July 26, 2021.

                                                                  X.
                                                                NOTICE

                            25.   This Application has been provided to: (i) the Office of the United States Trustee;

                   (ii) to each of the Debtors’ secured lenders; (iii) counsel to the agents of the Debtors’ secured

                   lenders; (iv) the Committee; (v) the Internal Revenue Service; (vi) all parties in interest who have

                   formally appeared and requested notice; and (vii) and all parties who have requested special notice



                   APPLICATION FOR ORDER AUTHORIZING DEBTORS TO EMPLOY AND RETAIN MAZARS USA
                   LLP TO PROVIDE TAX ADVISORY AND ACCOUNTING SERVICES NUNC PRO TUNC TO JULY 26,
                   2021 - PAGE 9
DM_US 182139507-1.T19413.0010
                    Case 20-42492       Doc 415     Filed 09/04/21 Entered 09/04/21 12:08:04           Desc Main
                                                    Document      Page 10 of 11



                   from the Debtors. The Debtors respectfully submit that no further notice of this Application is

                   required.

                            26.   The pleadings in these Cases and supporting papers are available on the Bankruptcy

                   Court’s website at https://ecf.txeb.uscourts.gov/ and on the Debtors’ proposed Claims and

                   Noticing Agent’s website at https://cases.stretto.com/Spherature. You can also request any

                   pleading you need from the Debtors’ proposed counsel at: McDermott Will & Emery LLP, c/o

                   Jack Haake, Esq., 2501 North Harwood Street, Suite 1900, Dallas, Texas 75201

                   (jhaake@mwe.com).

                                                               VI.
                                                           CONCLUSION

                            27.   WHEREFORE, the Debtors respectfully request that the Court enter an order,

                   substantially in the form attached as Exhibit A, granting the relief requested herein and granting

                   such other and further relief as the Court deems just and proper.

                   Dated: September 4, 2021                     Respectfully Submitted,

                                                                /s/ Jack G. Haake
                                                                Marcus A. Helt (Texas Bar #24052187)
                                                                Jack G. Haake (Admitted Pro Hac Vice)
                                                                MCDERMOTT WILL & EMERY LLP
                                                                2501 North Harwood Street, Suite 1900
                                                                Dallas, Texas 75201
                                                                Tel: 214.210.2821
                                                                Fax: 972.528.5765
                                                                mhelt@mwe.com
                                                                jhaake@mwe.com

                                                                COUNSEL FOR THE DEBTORS
                                                                AND DEBTORS-IN-POSSESSION




                   APPLICATION FOR ORDER AUTHORIZING DEBTORS TO EMPLOY AND RETAIN MAZARS USA
                   LLP TO PROVIDE TAX ADVISORY AND ACCOUNTING SERVICES NUNC PRO TUNC TO JULY 26,
                   2021 - PAGE 10
DM_US 182139507-1.T19413.0010
                    Case 20-42492        Doc 415     Filed 09/04/21 Entered 09/04/21 12:08:04             Desc Main
                                                     Document      Page 11 of 11



                                                    CERTIFICATE OF SERVICE

                           I hereby certify that on September 4, 2021, I caused a true and correct copy of the foregoing
                   document to be served electronically by the Electronic Case Filing System for the United States
                   Bankruptcy Court for the Eastern District of Texas on all parties registered to receive CM/ECF
                   notice in these Chapter 11 Cases and by first-class mail on the following Notice Parties:



                                                                         /s/ Jack G. Haake
                                                                         Jack G. Haake




                   APPLICATION FOR ORDER AUTHORIZING DEBTORS TO EMPLOY AND RETAIN MAZARS USA
                   LLP TO PROVIDE TAX ADVISORY AND ACCOUNTING SERVICES NUNC PRO TUNC TO JULY 26,
                   2021 - PAGE 11
DM_US 182139507-1.T19413.0010
